Pee, Cueiam.
We find no error in tbe trial of this action.
Tbe chief controversy between tbe parties was witb respect to tbe first issue. There was evidence tending to support plaintiff’s contentions witb respect to tbe answer to this issue. All tbe evidence showed that plaintiff complied witb tbe contract, as found by tbe jury, and that *855■defendant breached the contract, as alleged in tbe complaint. There was evidence tending to show that the market value of the property at the time of the breach of the contract by the defendant exceeded the contract price by at least the sum of $1,000.
The judgment is affirmed.
No error.
DeviN, J., took no part in the consideration or decision of this case.